Citation Nr: 1123641	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the left knee status post anterior cruciate ligament reconstruction, arthroscopy, medial meniscectomy, and subtotal medial meniscectomy.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran had active service from August 1994 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, the Board acknowledges that the Veteran asserts his disability affects his hours of work as well as his ability to stand while working, but notes that he is in fact employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Veteran should be scheduled for a VA examination to determine the current level of severity of his left knee symptomatology.  Specifically, in a May 2009 statement in support of his claim, the Veteran indicated that his left knee disability has worsened since the previous VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Additionally, a review of the record reveals that, with the exception of a few radiology reports already associated with the file, VA outpatient treatment records dated prior to March 2008 should be obtained in order to properly evaluate the Veteran's left knee disability.  Moreover, in order to ensure that all records are available, any outstanding outpatient treatment records related to his left knee disability from January 2010, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain clinical records pertaining from the VA medical centers in Gainesville, Florida prior to March 2008 as well as from Jacksonville, Florida for the period from January 2010 to the present.  Any negative response should be noted. 

2.  Following receipt of the records above, the RO/AMC shall make arrangements for the Veteran to be afforded an examination to evaluate the nature and severity of his left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any limitation of motion should be recorded.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

The examiner should express an opinion as to whether the Veteran's service-connected left knee disability is of such severity as to warrant a restriction of his activities and employment.  A complete rationale for all opinions expressed should be provided.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



